     Case 1:20-cv-03700-CAP-LTW Document 1 Filed 09/08/20 Page 1 of 12




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

DEREK BOYD,                          )
                                     )
            Plaintiff,               )
                                     )       Civil Action No.:
v.                                   )
                                     )
TEAM ONE LOGISTICS, LLC,             )
                                     )
            Defendant.               )

                         PLAINTIFF’S COMPLAINT WITH
                           DEMAND FOR JURY TRIAL

      Now comes the Plaintiff, DEREK BOYD (hereinafter “Plaintiff” or “Boyd”),

and files his Complaint against the Defendant, TEAM ONE LOGISTICS, LLC

(hereinafter “Defendant” or “Team One”) and says:

                           NATURE OF THE CLAIMS

      1.    This is an action for monetary damages, pursuant to the Family and

Medical Leave Act of 1996, 29 U.S.C. § 2601, et seq. (hereinafter the “FMLA”) and

Title I of the Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §§

12101 et seq. (hereinafter the “ADA”).

      2.    This is an action to redress Defendant’s unlawful employment practices

against Plaintiff, including Defendant’s unlawful discrimination, harassment, and


                                         1
     Case 1:20-cv-03700-CAP-LTW Document 1 Filed 09/08/20 Page 2 of 12




relation against Plaintiff because of his disability, and Defendant’s interference with

and retaliation towards Plaintiff for exercising his rights under the FMLA.

                         JURISDICTION AND VENUE

      3.     This Court has jurisdiction of the claims herein pursuant to 28 U.S.C.

§§ 1331 and 1343, as this action involves federal questions regarding Plaintiff’s

rights under the FMLA and the ADA.

      4.     Venue is proper in this district pursuant to 38 U.S.C. § 4323(c)(2) and

28 U.S.C. §1391(b), because Team One, maintains its corporate office in this

District, Plaintiff reported to Team One’s corporate office in this District, and

because a substantial part of the events or omissions giving rise to this action,

including the unlawful employment practices alleged herein occurred in this district.

                                     PARTIES

      5.     Plaintiff, Boyd, is a citizen of the United States, and is and was at all

times material, a resident of the State of Texas, but reported to Defendant’s corporate

office in Alpharetta, Georgia.

      6.     Defendant, Team One, is a Domestic Limited Liability Company with

its principal place of business in Alpharetta, Georgia.

      7.     Defendant is an employer as defined by the laws under which this

action is brought and employs the requisite number of employees.

                                          2
     Case 1:20-cv-03700-CAP-LTW Document 1 Filed 09/08/20 Page 3 of 12




                      PROCEDURAL REQUIREMENTS

      8.    Plaintiff has complied with all statutory prerequisites to filing this

action.

      9.    On July 2, 2019, Plaintiff filed a claim with the Equal Employment

Opportunity Commission (“EEOC”), satisfying the requirements of 42 U.S.C. §

2000e-5(b) and (e).

      10.   Plaintiff’s EEOC charge was filed within one hundred and eighty days

after the alleged unlawful employment practices occurred.

      11.   On July 9, 2020, the EEOC issued to Plaintiff a Notice of Right to Sue,

upon request.

      12.   This complaint was filed within ninety days of the issuance of the

EEOC’s Right to Sue letter.

                          FACTUAL ALLEGATIONS

      13.   At all times material, Plaintiff worked remotely from Dallas, Texas and

reported to Defendant’s principal place of business, located at 960 North Point

Parkway #300, Alpharetta, Georgia 30005.

      14.   Plaintiff was employed by Defendant for approximately one (1) year

and three (3) months, from April 2018 through July 2019, and at the time of his

termination, Plaintiff held the position of Corporate Talent Manager.

                                         3
      Case 1:20-cv-03700-CAP-LTW Document 1 Filed 09/08/20 Page 4 of 12




      15.    Plaintiff was a full-time employee who regularly worked at least forty

(40) hours per week.

      16.    Plaintiff satisfactorily performed the duties and requirements of his job

position.

      17.    In October 2017, Plaintiff was diagnosed with a disability.

      18.    In or around August 2018, Plaintiff informed Mark Messmer, Vice

President of Human Resources, that he was diagnosed with his disability.

      19.    After Mr. Messmer learned of Plaintiff’s diagnosis, he began to treat

Plaintiff in a disrespectful and hostile manner.

      20.    For example, Mr. Messmer started to belittle Plaintiff by making rude

comments such as calling Plaintiff a “little girl,” “fat,” and that he “whines too

much.”

      21.    Mr. Messmer made these harassing, discriminatory comments both

over the phone and in person, at times in front of other employees.

      22.    Mr. Messmer did not speak to other employees in this manner and did

not speak to Plaintiff in this manner prior to learning of his disability.

      23.    In or around January 2019, during a conference call with approximately

five to ten employees, Defendant’s Vice President advised that Team One should

refrain from hiring employees who have disabilities, because of the costs associated

                                           4
        Case 1:20-cv-03700-CAP-LTW Document 1 Filed 09/08/20 Page 5 of 12




with disabled employees. During this call, the Vice President stated, “we have

employees that have costed us a lot of money.”

        24.      Beginning in early 2019, Mr. Messmer would email Plaintiff

individually during group conference calls. During these calls, Mr. Messmer would

send emails to Plaintiff with subject lines such as “WTF” and “shut up,” in effort to

harass Plaintiff.

        25.      On Saturday, May 4, 2019, Mr. Messmer called Plaintiff and

aggressively berated him for not tracking a mail item. Mr. Messmer screamed at

Plaintiff, “what the fuck are you doing…why the fuck are you not tracking that

package… get the fuck up.”

        26.      Due to the adverse effect of the hostile work environment on Plaintiff’s

disability, Plaintiff requested FMLA paperwork and ADA accommodation

paperwork that same day.

        27.      Plaintiff submitted his request for intermittent leave under the FMLA,

along     with     documentation     from   his   doctor   requesting   the   reasonable

accommodation.

        28.      On or about Tuesday, May 7, 2019, Plaintiff called Mary Ann

Dimarzio, Director of Human Resources, and verbally complained about Mr.

Messmer’s discrimination and ongoing harassment.                Plaintiff informed Ms.

                                             5
      Case 1:20-cv-03700-CAP-LTW Document 1 Filed 09/08/20 Page 6 of 12




Dimarzio that Mr. Messmer was frequently calling Plaintiff names, making fun of

Plaintiff, using profanity, calling Plaintiff a “fucking idiot,” and calling Plaintiff at

all hours and on Plaintiff’s days off, in effort to harass him and create a hostile work

environment.

      29.    On Tuesday, May 7, 2019, Plaintiff was written-up in retaliation for his

request for FMLA leave and in retaliation for his complaint about discrimination.

      30.    Additionally, Defendant refused to grant Plaintiff’s request for

reasonable accommodation.

      31.    Plaintiff used intermittent FMLA leave on Thursday May 30, Friday

May 31, and Monday June 3, 2019.

      32.    In retaliation to his use of leave, Defendant issued Plaintiff an

unwarranted write-up upon his return to work on Tuesday, June 4, 2019.

      33.    Plaintiff used intermittent FMLA on Monday, June 24, 2019. When he

returned to work on June 25, Plaintiff was given two unwarranted write-ups and

placed on four weeks of probation.

      34.    Defendant issued discipline to Plaintiff in retaliation to his use of

protected medical leave.

      35.    Prior to Plaintiff’s use of leave under the FMLA, Plaintiff was not

aware and/or put on notice of any alleged deficiencies within his performance. In

                                           6
     Case 1:20-cv-03700-CAP-LTW Document 1 Filed 09/08/20 Page 7 of 12




fact, throughout his tenure with Defendant, Plaintiff had never received any

disciplinary action and/or poor work performance evaluation(s) prior to his

disclosure of his disability and request for protected medical leave.

      36.    On July 2, 2019, Plaintiff filed a charge of discrimination with the

Equal Employment Opportunity Commission.

      37.    On or about July 30, 2019, Defendant terminated Plaintiff’s

employment.

      38.    Upon information and belief, Defendant’s justification for Plaintiff’s

termination was pretextual and made in retaliation for Plaintiff’s legitimate and

lawful exercise of his rights under the FMLA.

      39.    Plaintiff has been damaged by Defendant’s illegal conduct.

      40.    Plaintiff has retained the services of undersigned counsel and has

agreed to pay said counsel reasonable attorneys’ fees.

                            Count I: FMLA Retaliation

      41.    Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations

stated in Paragraphs 1-40 above.

      42.    Plaintiff was an employee eligible for protected leave under the FMLA.

      43.    Defendant is and was an employer as defined by the FMLA.

      44.    Plaintiff exercised, or attempted to exercise, his rights under the FMLA.

                                            7
      Case 1:20-cv-03700-CAP-LTW Document 1 Filed 09/08/20 Page 8 of 12




          45.   Defendant retaliated against Plaintiff for exercising, or attempting to

exercise, his FMLA rights.

          46.   Defendant’s actions were willful, knowing and voluntary, and

otherwise done with malice and/or reckless indifference for Plaintiff’s rights.

          47.   Plaintiff was injured due to Defendant’s willful violation of the FMLA,

to which he is entitled to legal relief.

                              Count II: FMLA Interference

          48.   Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations

stated in Paragraphs 1-40 above.

          49.   Plaintiff was an employee eligible for protected leave under the FMLA.

          50.   Defendant is and was an employer as defined by the FMLA.

          51.   Plaintiff exercised, or attempted to exercise, his rights under the FMLA.

          52.   Defendant interfered with Plaintiff’s lawful exercise of his FMLA

rights.

          53.   Defendant’s actions were willful, knowing, and voluntary, and

otherwise done with malice and/or reckless indifference for Plaintiff’s rights.

          54.   Plaintiff was injured due to Defendant’s willful violations of the

FMLA, to which he is entitled to legal relief.




                                               8
      Case 1:20-cv-03700-CAP-LTW Document 1 Filed 09/08/20 Page 9 of 12




             Count III: Disability Discrimination in violation of the ADA

       55.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations

stated in Paragraphs 1-40 above.

       56.     At all times relevant to this action, Plaintiff was a qualified individual

with a disability within the meaning of the ADA.

       57.     Plaintiff has an actual disability, has a record of being disabled, and/or

is perceived as being disabled by Defendant.

       58.     Defendant is prohibited under the ADA from discriminating against

Plaintiff because of Plaintiff’s disability with regard to discharge, employee

compensation, and other terms, conditions, and privileges of employment.

       59.     Defendant violated the ADA by unlawfully terminating and

discriminating against Plaintiff based on Plaintiff’s disability.

       60.     Defendant intentionally discriminated against Plaintiff on the basis of

Plaintiff’s disability.

       61.     As a direct and proximate result of Defendant’s unlawful and

discriminatory conduct in violation of the ADA, Plaintiff has suffered and continues

to suffer, lost wages, lost benefits, as well as severe mental anguish and emotional

distress, including but not limited to depression, humiliation, embarrassment, stress

and anxiety, loss of self-esteem and self-confidence, and emotional pain and

                                              9
     Case 1:20-cv-03700-CAP-LTW Document 1 Filed 09/08/20 Page 10 of 12




suffering, for which Plaintiff is entitled to an award of monetary damages and other

relief.

          62.   Defendant’s unlawful conduct in violation of the ADA is outrageous

and malicious, intended to injure Plaintiff, and has been done with conscious

disregard of Plaintiff’s civil rights, entitling Plaintiff to an award of exemplary

and/or punitive damages.

                    Count IV: Retaliation in Violation of the ADA

          63.   Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations

stated in Paragraphs 1-40 above.

          64.   Plaintiff engaged in protected activity under the ADA on more than one

occasion while employed by Defendant.

          65.   Defendant engaged in intentional retaliation against Plaintiff for

Plaintiff’s participation in protected activity.

          66.   Defendant’s conduct violated the ADA.

          67.   Defendant intentionally retaliated against Plaintiff for engaging in

protected activity under the ADA.

          68.   Defendant’s conduct violates the ADA.

          69.   Plaintiff has satisfied all statutory prerequisites for filing this action.




                                              10
     Case 1:20-cv-03700-CAP-LTW Document 1 Filed 09/08/20 Page 11 of 12




      70.    Defendant’s discriminatory conduct, in violation of the ADA, has

caused Plaintiff to suffer a loss of pay, benefits, and prestige for which Plaintiff is

entitled to damages.

      71.    Defendant’s actions have caused Plaintiff to suffer mental and

emotional distress, entitling Plaintiff to compensatory damages.

      72.    Defendant has engaged in discriminatory practices with malice and

reckless indifference to Plaintiff’s federally protected rights, thereby entitling

Plaintiff to punitive damages.

                             PRAYER FOR RELIEF

WHEREFORE, Plaintiff, requests this Honorable Court:

      a)     Enter judgment requiring Defendant to pay back wages and back

             benefits found to be due and owing at the time of trial, front-pay,

             compensatory damages, including emotional distress damages, in the

             amount to be proved at trial, punitive damages, and prejudgment

             interest thereon;

      b)     Grant Plaintiff his costs and an award of reasonable attorneys’ fees

             (including expert witness fees); and

      c)     Award any other and further relief as this Court deems just and proper.




                                          11
    Case 1:20-cv-03700-CAP-LTW Document 1 Filed 09/08/20 Page 12 of 12




                                 JURY DEMAND

     Plaintiff hereby requests a trial by jury on all triable issues herein.

                                Respectfully Submitted:

                                /s/ Gary Martoccio
                                Gary Martoccio
                                Georgia Bar Number: 497511
                                Spielberger Law Group
                                4890 W. Kennedy Blvd., Ste. 950
                                Tampa, Florida 33609
                                T: (800) 965-1570
                                F: (866) 580-7499
                                Gary.Martoccio@spielbergerlawgroup.com

                                Counsel for Plaintiff

                                CERTIFICATION

     The above-signed counsel hereby certifies that this document was prepared in
Times New Roman 14-point font and a 1.5 inch top margin in accordance with LR
5.1B, N.D.Ga.
                                /s/ Gary Martoccio
                                Gary Martoccio




                                         12
